I dissent. The opinion of the court assumes that the conveyance of this land was the only business *Page 472 
ever transacted in this state by the plaintiff corporation. The evidence does not show that this is true, and it does not appear from the record that any contention to that effect was presented to the court below. If such claim had been made, it is probable that the plaintiff could have shown that, in the accomplishment of its purposes in this state, it often advanced money to pay the price of lots upon which churches were to be built, took the title in trust for the local congregation, to be reconveyed as soon as the money advanced was repaid, precisely as it did in this case, and that this was only one of many similar transactions. The evidence indicates that the plaintiff was accustomed to do this, though no other specific instances were proven, and that, so far as it may be said to do business at all, business of this kind, and the obtaining of money therefor, constituted its principal occupation.
If the opinion had been based on the ground that benevolent enterprises of this character are not within the meaning of the constitutional provision that a foreign corporation may not "transact business" in this state, on more favorable terms than domestic corporations, and that that provision referred only to corporations for gain, I should not be disposed to differ with my associates. But as the opinion does not discuss this question I express no opinion concerning it.
Rehearing denied.